Citation Nr: 0328229	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  98-13 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from May 1952 to May 
1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for service 
connection for a right knee disability.  The veteran 
testified at a hearing at the RO in November 1998 in 
connection with his appeal.  He requested but later cancelled 
a Travel Board hearing before the Board.  

As originally developed by the RO, the appeal included the 
additional issue of entitlement to an increased rating for 
residuals of a torn medial meniscus of the left knee, then 
rated as 10 percent disabling.  While the issue was pending, 
the RO assigned an increased rating of 20 percent for the 
left knee from January 21, 1998, the date of receipt of the 
claim for claim for increase.  The supplemental statement of 
the case dated in September 1999 noted the disability 
included degenerative joint disease of the left knee.  In May 
2002, the veteran indicated in writing that he was satisfied 
with the 20 percent rating, but wished to keep active his 
appeal for service connection for the right knee.  The RO 
notified the veteran by letter in June 2002 that, in 
compliance with his May 2002 instructions, the issue of 
entitlement to an increased rating for left knee disability 
had been withdrawn.  

The claim for service connection for disability of the right 
knee addressed herein is limited to the question of direct 
service incurrence and excludes the question of secondary 
service connection under 38 C.F.R. § 3.310(a).  The 
possibility that the veteran would raise a secondary service 
connection claim was discussed at length at the November 1998 
RO hearing, at which time the veteran and his representative 
suggested a theory of possible entitlement on that basis.  
According to the representative, the veteran "favored his 
right knee and caused his left knee, he aggravated his left 
knee because of his right knee.  I think that that would be 
our argument..."  (Transcript, p. 10).  The representative 
also argued that the veteran "feels that he has had internal 
derangement, was told that he has internal derangement of his 
knees on his discharge, and that it has just been a case of 
aggravation of one knee or aggravation of the other knee for 
the past for the past 40 years..."  (Transcript, p. 13).  
After an extended discussion with the hearing officer, the 
veteran agreed that upon receipt of relevant records from his 
file pursuant to a Privacy Act request, he would review the 
records and prepare a statement analyzing the case and 
clarifying his contentions.  The requested records were 
mailed to the veteran in January 1999.  No statement of 
further contentions was subsequently received.  

In view of the speculative and vague nature of the hearing 
statements by the veteran and his representative, the Board 
is unable to find that the veteran has raised a claim of 
service connection for a right knee disability secondary to 
the service-connected left knee disability that is capable of 
being adjudicated.  The hearing testimony did not articulate 
a coherent theory of entitlement under 38 C.F.R. § 3.310(a), 
and the secondary service connection issue is not 
inextricably intertwined with the issue of direct service 
connection.  The clarification that the veteran had expressed 
an intention to submit was not subsequently received.  If the 
veteran desires at some future time to raise the issue of 
secondary service connection for the right knee, he is free 
to submit such a claim at any time.  


FINDINGS OF FACT

1.  No injury or pathology of the right knee was demonstrated 
in service or until a number of years after separation from 
service.  

2.  The record does not contain competent medical evidence 
that the postservice right knee disability is related to 
military service.  


CONCLUSION OF LAW

A right knee disability was nor incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 1991 & Supp. 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The United States Court of Appeals for Veterans Claims 
(Court), citing Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
has held that the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date, and that the Board must determine whether the various 
provisions of the VCAA apply to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2000).  However, 
in a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that Section 3A of 
the VCAA (setting forth expanded VA notification and duty to 
assist obligations) did not apply retroactively, and 
overruled Holliday and Karnas to the extent that they 
permitted retroactive application of the VCAA and conflicted 
with relevant decisions of the Supreme Court.  Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  In the 
present case, it appears that although the veteran's claim 
for increase was filed before November 9, 2000, the VCAA is 
applicable because the claim remains in a pending status 
before the Board and is therefore not yet final.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the statement of the case and the 
supplemental statement of the case set forth the applicable 
law and regulations and explained why the RO denied the 
veteran's claim.  In addition, the record shows that in 
August 2001 the RO sent the veteran a letter that explained 
the expanded VA notification and duty to assist obligations 
under the VCAA.  The letter told him that medical records 
would be obtained if he provided the names and addresses of 
all medical providers and the approximate dates of treatment 
and that the RO would help him obtain material such as 
medical records, employment records, or records from Federal 
agencies if he gave enough information to enable VA to 
request them.  The forms required to authorize the release of 
private medical records to the VA were provided.  The essence 
of the approach set forth in this letter was to allocate the 
responsibility for procuring evidence between the veteran and 
VA, such that the VA would make official requests for all 
records for which the veteran provided adequate identifying 
information and executed release authorizations.  The veteran 
did not respond, so there is no indication in the record that 
additional relevant evidence exists that he wants considered 
in conjunction with this claim.  In the aggregate, the 
statement of the case, the supplemental statement of the 
case, and the RO letter are sufficient to put the veteran on 
notice of the requirements of the law, the evidence needed to 
support his claim, the information he must supply to permit 
VA assistance in developing his claim, and the evidence to be 
procured by the VA in furtherance of its duty to assist 
pursuant to the requirements of Quartuccio.  

The United States Court of Appeals for the Federal Circuit 
has held that 38 C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are 
invalid to the extent they provide a claimant "not less than 
30 days" to respond to a VCAA notification letter because 
these regulations are contrary to a provision of the 
applicable statute, 38 U.S.C.A. § 5103(b), which provides a 
claimant one year in which to submit evidence.  See Paralyzed 
Veterans of America, et. al. v. Secretary of Department of 
Veterans Affairs (PVA), Nos. 02-7007, -7008, -7009, -7010 
(Fed. Cir. September 22, 2003); Disabled American Veterans, 
et. al. v. Secretary of Department of Veterans Affairs (DAV), 
327 F.3d 1339 (Fed. Cir. 2003).  In the present case, the 
RO's August 2001 letter requested a response within 60 days 
and did not expressly notify the veteran that he had one year 
to submit the necessary information and/or evidence in 
compliance with 38 U.S.C.A. § 5103(b).  In September 2002 the 
veteran's representative indicated that he wanted to obtain 
additional medical evidence and requested postponement of his 
September hearing.  In August 2003 his representative 
cancelled the Travel Board hearing request and asked to have 
the case forwarded to the Board.  

Although the RO letter was insufficient to the extent that it 
did not specifically advise the veteran of the one submission 
deadline, no further adjudication was undertaken during the 
one-year reply period and the veteran was given additional 
time to prepare for his hearing (from September 2002 to 
August 2003) so that he might gather more evidence to support 
the claim.  When the case was ultimately forwarded to the 
Board it was not because the deadline had passed, but because 
the representative indicated in writing that the veteran 
would not attend his hearing and that his case should be 
forwarded to the Board for review.  

The Board is therefore able to conclude that the August 2001 
VCAA notification letter is legally sufficient in the 
circumstances of the present claim.  The Federal Circuit was 
concerned in the PVA case with the "premature denial" of a 
claim before the one-year period for submitting evidence had 
expired.  That did not occur in this case, and the veteran 
clearly had the requisite period of time in which to submit 
evidence before an adjudication was made.  Nor was the 
veteran misled as to any aspect of his right to submit 
additional information/evidence.  Indeed the veteran's 
representative requested and was given additional time to 
obtain evidence and prepare for a hearing and then, almost a 
year later, canceled the hearing and asked that the file be 
forwarded to the Board.  Since the information needed to 
decide the case is now of record, it would be pointless to 
require VA and the veteran to wait any longer to adjudicate 
this long-standing appeal (Form 9 filed in September 1998) 
when it is clear that no additional evidence is forthcoming.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

With respect to the duty to assist, the record reflects that 
the relevant evidence in this case has been developed to the 
extent possible.  All referenced VA outpatient treatment 
records were requested, and all available records were 
obtained.  The veteran has indicated that he receives all 
treatment for his knee from the VA.  To the extent that the 
Board can ascertain, there is no additional VA or private 
evidence that might be obtained to substantiate the veteran's 
claim.  Although the duty to assist ordinarily requires VA to 
provide a medical examination or obtain a medical opinion 
when such is necessary, the Board concludes that additional 
VA examination is not necessary in order to decide the issue 
on appeal and no useful purpose would be served by delaying 
the claim in order for the veteran to undergo one.  The 
existence of a current right knee disorder is amply 
demonstrated by the evidence already of record.  In view of 
the absence of relevant clinical findings, complaints or 
injury to the right knee during service, a current 
examination regarding the post service disability is not 
necessary.  VA is not required under the VCAA to provide 
assistance to a claimant if no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the claimant in substantiating his claim, the VCAA does not 
apply).  

In light of the foregoing, the Board finds that under the 
circumstances of this case, the VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.  

Legal criteria 

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (2002).  

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

Factual Background  

No pertinent complaints or findings were reported on physical 
examination on enlistment to the Navy.  Service medical 
records show that in August 1955 the veteran was evaluated 
for pain in his left knee.  It was reported that he had 
sustained injuries to the knee joint on being tackled in high 
school, at which time he was in bed for two and a half weeks 
with pain and swelling.  Since then he had continued to play 
all sports and had had intermittent left knee joint pain and 
a feeling of "grating" which affected him when he got up 
after sitting.  He had had almost constant pain for the last 
month.  The impression was possible tear of the medial 
meniscus and strained medial ligament.  In September 1955 the 
veteran was hospitalized for left knee pain.  It was reported 
that two weeks earlier, difficulty with left knee locking 
that had been present for four years had been aggravated when 
he fell off an aircraft wing.  He was transferred to a 
hospital in Japan.  The veteran gave an initial history of 
knee disability for the past seven years and reported bumping 
the knee while swimming in June 1955.  The diagnosis was 
chronic synovitis of the left knee, traumatic.  No complaints 
or findings of injury or abnormality of the right knee were 
recorded in service.  Examination of the lower extremities on 
examination for separation in May 1956 was reported as 
normal.  

An original application for VA disability compensation, 
signed by the veteran was received in March 1957.  The 
disability for which benefits were claimed was "internal 
derangements of left knee - Sept. 1955."  

The veteran underwent a VA examination in April 1957 in 
connection with that claim.  He reported having injured his 
left knee in September 1955 when he slipped off a wing of a 
plane.  Left knee complaints and findings were noted.  There 
were no complaints or findings regarding the right knee.  

By a rating decision of May 1957 , the RO granted service 
connection for a torn medial meniscus of the left knee and 
assigned a 10 percent rating from May 1956.  

The veteran underwent a further VA examination in September 
1961.  His complaints and the examination findings related to 
the left knee only.  

In March 1964 the veteran was admitted to a VA hospital for 
evaluation of right knee pain of eight years duration.  For 
the preceding eight years he had noticed right knee pain on 
extension.  The pain was episodic and had not required 
hospitalization or loss of work time.  It was reported that 
eight years earlier, while in service, the veteran had 
experienced similar problems with the right knee and that he 
was service-connected for the left knee, which was also 
occasionally painful and swollen.  During the 
hospitalization, a right medial meniscectomy was performed.  
The veteran was discharged in April 1964.  

The veteran underwent a VA examination in June 1994 at which 
he reported that he had twisted his right knee in service and 
that both knees had been injured at that time.  He stated 
that the right knee had not given him as much of a problem 
but had "locked up" in 1964.  There was no diagnosis as to 
the right knee.  

Miscellaneous medical records were received in September 1994 
from B. Kline, M.D., including a January 1994 medical history 
form in which the veteran indicated that he had had trouble 
with both knees in service in 1958.  

At a February 1998 VA examination, the veteran reported that 
in 1955, while on board his ship, he had twisted his right 
knee on a ladder when the ship had pitched.  He was told that 
he had a torn medial meniscus.  He stated that during that 
time his left knee had begun to hurt him without an "injury 
event" when he was favoring his right leg because of the 
discomfort.  The pertinent diagnosis was status post 
meniscectomy of the right knee.  

At his November 1998 hearing the veteran gave a history of 
injuring his right knee in service upon falling off the wing 
of a plane onto the deck of his ship.  He was emphatic that 
the injury involved the right knee rather than the left and 
he denied having injured his left knee in service.  He stated 
that the problem had always been his right knee and not the 
left.  The hearing officer showed the veteran a number of 
documents that referred to the left knee rather than the 
right, including service medical records, the 1957 claim, and 
the 1957 examination report.  The veteran stated that he 
could not recall signing the 1957 claim.  He further stated 
that he was aware that he had been granted service 
connection, stating that he had always believed that he was 
getting compensation for the right knee.  

The veteran underwent a VA examination in April 1999 in 
connection with his application for an increased rating for 
the left knee.  He stated that he had received a twisting 
type injury to the left knee in service.  He denied any 
injury to the right knee in service.  The diagnosis was 
degenerative joint disease of both knees.  

At a VA examination in November 2000, the veteran reported 
having twisted his left knee in service and having received 
hospital treatment for the knee.  There were no complaints or 
findings referable to the right knee.

Legal analysis 

The Court has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  

The postservice medical record documents the existence of a 
right knee disability since 1964, about eight years after 
separation from military service.  The first of the above 
requirements is therefore met.  The matter of dispute on 
appeal involves the questions of whether an injury to the 
right knee occurred during service and whether the 
postservice right knee disability is related to service.  





Service medical records do not document any injury to the 
right knee during service and refer only to injury to the 
left knee.  The veteran reported at his March 1964 
hospitalization that right knee pain had been present for a 
period of eight years, but that history is not corroborated 
by clinical evidence.  The clinical evidence of record does 
not demonstrate the presence of a right knee disorder before 
1964 or provide any objective basis corroborating the 
allegation that the torn right medial meniscus that required 
surgery in 1964 was related to military service.  

The veteran's claim for service connection for the right knee 
entails what amounts to a challenge to the accuracy of the 
documents created during service and before 1964 which refer 
to injury and chronic disability of the left knee rather than 
the right knee.  The Board must assess the credibility and 
weight of all the evidence, including the medical record and 
the veteran's own statements, to determine its probative 
value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The Board has "the authority to 
discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  

In the absence of official documentation of an injury to the 
right knee in service or of a right knee disability before 
1964, the only evidence to support his claim consists of the 
veteran's own statements, which include his 1998 hearing 
testimony and the history of eight years of right knee pain 
provided during the 1964 hospitalization.  However, the Board 
finds that his contentions are not reliable as to either the 
left or the right knee disabilities.  The veteran's account 
of what happened in service is not only inconsistent with the 
official documentary record, but is contradicted by it.  His 
stated belief that it was his right knee rather than his left 
knee that had been injured in service and that it had 
bothered him over the years is inconsistent with a large 
quantity of recorded information that came from him directly 
and with VA documents that he himself signed.  When the VA 
hearing officer showed him documents that conflicted with his 
testimony his response was that he did not remember.  The 
inconsistencies involved more than which knee was involved.  
The veteran claimed that he did not have a postservice left 
knee disability and believed all along that his compensation 
was for his right knee rather than his left knee.  Such a 
belief conflicts with the fact that while applying for 
service connection for his right knee he was simultaneously 
attempting to obtain an increased rating for his service-
connected left knee.  Furthermore, the veteran's version of 
the events that occurred in service has changed over time.  
When examined by the VA after his 1998 hearing, the veteran 
twice reverted to the claim that the injury in service 
involved the left knee, a fact which is substantiated by the 
record and for which service connection has been granted.  
During the VA examination in April 1999 he denied any right 
knee injury in service.  His theory of entitlement to service 
connection - based on a right knee injury in service -- is 
unsupported by the evidence of record.  

While the veteran may sincerely believe the version of events 
stated at the 1998 hearing, the inconsistencies, lack of 
corroboration, and implausible post hoc explanations for 
conflicting evidence detract from any probative value that 
they might have had to support his claim.  The Board must 
therefore find that the information received from the veteran 
- either as to the occurrence of a right knee injury in 
service or continuity of symptoms between such an injury and 
the 1964 surgery -- does not provide a credible basis upon 
which to award service connection.  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that the 
veteran has a right knee disability which is related to 
service.  Where a preponderance of the evidence is against a 
claim, the benefit of the doubt doctrine does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 2002); see also 38 C.F.R. § 3.102 (2002); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for a right knee disability is denied.  



	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



